SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1225
CAF 11-02256
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


IN THE MATTER OF JEREMY WAWRZYNSKI,
PETITIONER-RESPONDENT,

                     V                              MEMORANDUM AND ORDER

SHANTEL GOODMAN, RESPONDENT-APPELLANT.


WAGNER & HART, LLP, OLEAN (JANINE FODOR OF COUNSEL), FOR
RESPONDENT-APPELLANT.

GERALD J. VELLA, SPRINGVILLE, FOR PETITIONER-RESPONDENT.

JAY D. CARR, ATTORNEY FOR THE CHILD, OLEAN, FOR ZOEY W.


     Appeal from an order of the Family Court, Cattaraugus County
(Judith E. Samber, R.), entered April 13, 2011 in a proceeding pursuant
to Family Court Act article 6. The order, among other things, denied
respondent’s petition to modify a prior custody order.

     It is hereby ORDERED that the order so appealed from is unanimously
affirmed without costs.

     Memorandum: Respondent mother appeals from an order that, inter
alia, denied her petition seeking modification of a prior custody order
that awarded sole custody of the subject child to petitioner father.
Contrary to the mother’s contention, there is a sound and substantial
basis in the record for Family Court’s determination that the mother
failed to make the requisite evidentiary showing of a change in
circumstances to warrant an inquiry into whether the best interests of
the subject child would be served by modifying the existing custody
arrangement (see Matter of Jackson v Beach, 78 AD3d 1549, 1550; Matter
of Simonds v Kirkland, 67 AD3d 1481, 1482).




Entered:   November 16, 2012                    Frances E. Cafarell
                                                Clerk of the Court